DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN 202011495546 filed 12/17/2020 in China. The priority documents were electronically retrieved on 07/27/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's election with traverse of invention group I, claims 1-18 in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that claim 19 (invention group II) was amended to require all the limitations of claim 1 and as such group I and group II inventions are not distinct from each other.  This is not found persuasive because: invention group I is not patentable as set forth below. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 13 is objected to because of the following informalities:   Trademark names with no trademark symbols for Wi-Fi and Bluetooth.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al., (US-20120013554-A1, hereinafter as, NAM) in view of YANG et al., (US-20160252999-A1, hereinafter as, YANG). 
In regards to claim 1, discloses a touch substrate (fig. 4), comprising: a substrate (touch substrate 100), and a first conductive layer (figs.4-5, layer 110), a first insulating layer (layer 120a and 120b taken together, fig.5) and a second conductive layer (figs. 4-5, layer 137) sequentially stacked on the substrate (disposed in the substrate 100, fig.5, sequentially as shown), wherein: the first conductive layer (figs.4-5, layer 110) comprises a first capacitive touch electrode (electrodes serials 131, figs.4-5, para 0035), a first wiring and a second wiring (wirings 112 and 114 respectively, figs.4-5); the first wiring is electrically connected to the first capacitive touch electrode (fig.4, wiring 112 connects 131), and the second wiring  is insulated from the first capacitive touch electrode (wiring 114 as shown is insulated from electrode 131, figs. 4-5); the first insulating layer (120b, fig.5, para 0042) comprises at least one first via (para 0042, further, in the routing wiring part B, a second insulating pattern 120b is formed, so as to expose an end (not shown) of the first routing wire 112 and an end (not shown) of the second routing wire 114 that face the electrode forming part A. The second portion 131b of the first electrode pattern 131 on the outermost side of the electrode forming part A is formed on the exposed end of the first routing wire 112. A portion of the second electrode pattern 136 on the outermost side of the electrode forming part A is formed on the exposed end of the second routing wire 114 in the same manner as the first electrode pattern 131. Interpretation: the structure to form an exposed end involves forming a cavity or groove or a route line through the insulating layer 120b/120a which is an equivalent structure to that of a through hole); 
the second conductive layer (figs. 4-5, layer 137) comprises a second capacitive touch electrode (figs.4-5, electrode 136), which is electrically connected to the second wiring through the first via (para 0042, 136 would be connected to the wiring 114 via the exposed part of the insulating pattern 120b); 
NAM does not disclose “and the second conductive layer further comprises an additional functional channel, which is insulated from the second capacitive touch electrode.” 
YANG discloses and the second conductive layer further comprises an additional functional channel, which is insulated from the second capacitive touch electrode (electromagnetic electrode 14 which is insulated from the capacitive touch electrode 15 in a same layer, Abstract, fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YANG’s teachings to dispose a digitizer electrode for EM sensing in the second touch electrode layer of NAM. 
In regards to claim 18, a touch device (title, touch screen panel), comprising: a touch substrate (fig. 4), which comprises a substrate (touch substrate 100), and a first conductive layer (figs.4-5, layer 110), a first insulating layer (layer 120a and 120b taken together, fig.5) and a second conductive layer (figs. 4-5, layer 137) sequentially stacked on the substrate (disposed in the substrate 100, fig.5, sequentially as shown), wherein: the first conductive layer (figs.4-5, layer 110) comprises a first capacitive touch electrode (electrodes serials 131, figs.4-5, para 0035), a first wiring and a second wiring (wirings 112 and 114 respectively, figs.4-5); the first wiring is electrically connected to the first capacitive touch electrode (fig.4, wiring 112 connects 131), and the second wiring  is insulated from the first capacitive touch electrode (wiring 114 as shown is insulated from electrode 131, figs. 4-5); the first insulating layer (120b, fig.5, para 0042) comprises at least one first via (para 0042, further, in the routing wiring part B, a second insulating pattern 120b is formed, so as to expose an end (not shown) of the first routing wire 112 and an end (not shown) of the second routing wire 114 that face the electrode forming part A. The second portion 131b of the first electrode pattern 131 on the outermost side of the electrode forming part A is formed on the exposed end of the first routing wire 112. A portion of the second electrode pattern 136 on the outermost side of the electrode forming part A is formed on the exposed end of the second routing wire 114 in the same manner as the first electrode pattern 131. Interpretation: the structure to form an exposed end involves forming a cavity or groove or a route line through the insulating layer 120b/120a which is an equivalent structure to that of a through hole); 
the second conductive layer (figs. 4-5, layer 137) comprises a second capacitive touch electrode (figs.4-5, electrode 136), which is electrically connected to the second wiring through the first via (para 0042, 136 would be connected to the wiring 114 via the exposed part of the insulating pattern 120b); 
NAM does not disclose “and the second conductive layer further comprises an additional functional channel, which is insulated from the second capacitive touch electrode.” 
YANG discloses and the second conductive layer further comprises an additional functional channel, which is insulated from the second capacitive touch electrode (electromagnetic electrode 14 which is insulated from the capacitive touch electrode 15 in a same layer, Abstract, fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YANG’s teachings to dispose a digitizer electrode for EM sensing in the second touch electrode layer of NAM. 
In regards to claim 2, NAM in combination with YANG discloses the touch substrate according to claim 1, wherein the first capacitive touch electrode is a driving electrode and the second capacitive touch electrode is a sensing electrode; or, the first capacitive touch electrode is a sensing electrode and the second capacitive touch electrode is a driving electrode (read in the alternative> the first touch electrode or the second touch electrode can be driving or sensing and vice-versa, NAM).
In regards to claim 3, NAM in combination with YANG discloses the touch substrate according to claim 1, wherein the touch substrate further comprises a binding region, which comprises an additional functional binding region and a touch binding region (functional binding region of EM electrode of YANG and touch binding region as shown in section C, fig.4 of NAM); the additional functional binding region and the touch binding region are disposed side by side (YANG and NAM in the combination suggest to dispose touch pad region and EM pad region side by side, fig. 4, NAM and fig. 1 YANG), and share a flexible printed circuit board (can share a flexible PCB (not shown, but commonly known) connecting common bonding pad board C, fig.4, NAM); and when the additional functional channel operates, the additional functional driving chip connected to the additional functional binding region is configured to: power on and perform data transmission and processing to carry out the function of the additional functional channel (YANG, para 0042, loading, in a touch detection phase, a corresponding driving signal to an electromagnetic touch electrode and a capacitive touch electrode arranged in a touch display panel synchronously, to implement simultaneously an electromagnetic touch detection and a capacitive touch detection on the touch display panel). 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM in view of YANG and further in view of NAKAYAMA (US-20190354239-A1, hereinafter as, NAKAYAMA).

In regards to claim 4, NAM in combination with YANG discloses the touch substrate according to claim 1, NAM in combination with YANG does not disclose wherein the first conductive layer further comprises a first dummy electrode located on both sides of the first capacitive touch electrode along a second direction, and the first dummy electrode and the first capacitive touch electrode are insulated from each other.
NAKAYAMA discloses wherein the first conductive layer further comprises a first dummy electrode located on both sides of the first capacitive touch electrode along a second direction (dummy electrode 50 in both side of electrode 35, figs.15-16), and the first dummy electrode and the first capacitive touch electrode are insulated from each other (first dummy electrode 50 is insulated from electrodes 35, figs. 15-16). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use NAKAYAMA’s teachings in NAM’s invention as modified by YANG so that para 0086, NAKAYAM, the first dummy wire has a function for suppressing visibility of the pattern of the strip electrodes and visibility of the electrode wires in a case where the first electrode layer and the second electrode layer are overlapped. 
In regards to claim 5, NAM as modified by YANG discloses the touch substrate according to claim 1, 
NAM as modified by YANG does not disclose wherein the second conductive layer further comprises a second dummy electrode and a dummy electrode connecting wire; the second dummy electrode comprises a plurality of second sub-dummy electrodes located on both sides of the second capacitive touch electrode along a second direction; and the second sub-dummy electrodes and the second capacitive touch electrode are insulated from each other, and the plurality of second sub-dummy electrodes are electrically connected through the dummy electrode connecting wires.
NAKAYAMA discloses wherein the second conductive layer further comprises a second dummy electrode and a dummy electrode connecting wire (dummy electrode 60 with electrode 42 with connecting wires 55, fig.17); the second dummy electrode comprises a plurality of second sub-dummy electrodes located on both sides of the second capacitive touch electrode along a second direction (plural dummy electrodes 60 are on both the sides of the electrode 42); and the second sub-dummy electrodes and the second capacitive touch electrode are insulated from each other (dummy electrodes 60 are electrically separated from the electrodes 42), and the plurality of second sub-dummy electrodes are electrically connected through the dummy electrode connecting wires (connecting line 54/55 connect the dummy electrodes 60, fig.17). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use NAKAYAMA’s teachings in NAM’s invention as modified by YANG so that para 0086, NAKAYAM, the first dummy wire has a function for suppressing visibility of the pattern of the strip electrodes and visibility of the electrode wires in a case where the first electrode layer and the second electrode layer are overlapped. 
Allowable Subject Matter
Claims 6-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior arts of record discloses these subject matters. 
6. The touch substrate according to claim 5, wherein an orthographic projection of the second dummy electrode on the substrate comprises an orthographic projection of the first wiring on the substrate, and the orthographic projection of the second dummy electrode on the substrate comprises an orthographic projection of the second wiring on the substrate.
7. The touch substrate according to claim 1, wherein the additional functional channel comprises an electromagnetic channel, which comprises a second electromagnetic touch electrode and a fourth wiring; the second electromagnetic touch electrode is located on both sides of the second capacitive touch electrode along a first direction, and the second electromagnetic touch electrode and the second capacitive touch electrode are insulated from each other; the fourth wiring is electrically connected to the second electromagnetic touch electrode; the first conductive layer further comprises a first electromagnetic touch electrode and a third wiring; the first electromagnetic touch electrode is located on both sides of the first capacitive touch electrode along a second direction, and the first electromagnetic touch electrode and the first capacitive touch electrode are insulated from each other; and the third wiring is electrically connected to the first electromagnetic touch electrode.
8. The touch substrate according to claim 7, wherein the first electromagnetic touch electrode comprises a plurality of electrodes, and the plurality of first electromagnetic touch electrodes are parallel to each other; the second electromagnetic touch electrode comprises a plurality of electrodes, and the plurality of second electromagnetic touch electrodes are parallel to each other; and the first electromagnetic touch electrode and the second electromagnetic touch electrode are disposed in a cross insulation; wherein, the first electromagnetic touch electrode is configured to determine coordinate information of a touch point in the second direction when electromagnetic touch occurs, and the second electromagnetic touch electrode is configured to determine coordinate information of a touch point in the first direction.
9. The touch substrate according to claim 8, wherein the first electromagnetic touch electrode is located between two adjacent first capacitive touch electrodes, and the second electromagnetic touch electrode is located between two adjacent second capacitive touch electrodes.
10. The touch substrate according to claim 1, wherein the additional functional channel comprises an electromagnetic channel, which comprises a second electromagnetic touch electrode; the second electromagnetic touch electrode is located on both sides of the second capacitive touch electrode along a first direction, and the second electromagnetic touch electrode and the second capacitive touch electrode are insulated from each other; the first conductive layer further comprises a first electromagnetic touch electrode, a third wiring and a fourth wiring, and the first insulating layer further comprises a second via; the first electromagnetic touch electrode is located on both sides of the first capacitive touch electrode along a second direction, and the first electromagnetic touch electrode and the first capacitive touch electrode are insulated from each other; and the third wiring is electrically connected to the first electromagnetic touch electrode, and the fourth wiring is connected to the second electromagnetic touch electrode through the second via.
11. The touch substrate according to claim 10, wherein the first electromagnetic touch electrode comprises a plurality of electrodes, and the plurality of first electromagnetic touch electrodes are parallel to each other; the second electromagnetic touch electrode comprises a plurality of electrodes, and the plurality of second electromagnetic touch electrodes are parallel to each other; and the first electromagnetic touch electrode and the second electromagnetic touch electrode are disposed in a cross insulation; wherein the first electromagnetic touch electrode is configured to determine coordinate information of a touch point in the second direction when electromagnetic touch occurs, and the second electromagnetic touch electrode is configured to determine coordinate information of a touch point in the first direction.
12. The touch substrate according to claim 11, wherein the first electromagnetic touch electrode is located between two adjacent first capacitive touch electrodes, and the second electromagnetic touch electrode is located between two adjacent second capacitive touch electrodes.
13. The touch substrate according to claim 1, wherein the additional functional channel comprises an antenna channel, and the first conductive layer further comprises an antenna lead; and the antenna channel comprises a wireless communication antenna, and the first insulating layer further comprises a third via through which the antenna lead is electrically connected to the wireless communication antenna, and the wireless communication antenna extends along a second direction.
14. The touch substrate according to claim 13, wherein the wireless communication antenna is a Bluetooth communication antenna, a WiFi communication antenna or a GPS antenna.
15. The touch substrate according to claim 13, wherein the wireless communication antenna comprises one antenna or a plurality of antennas, and one wireless communication antenna is located between two adjacent second capacitive touch electrodes.
16. The touch substrate according to claim 1, wherein a light shield layer is provided between the substrate and the first conductive layer, and an orthographic projection of the light shield layer on the substrate comprises the orthographic projections of the first wiring and the second wiring on the substrate. 
17.	The touch substrate according to claim 1, further comprising: a second insulating layer disposed on the second conductive layer and a transparent photosensitive layer disposed on the second insulating layer, wherein the transparent photosensitive layer is a transparent photosensitive keyboard film attached on the second insulating layer or transparent photosensitive ink printed on the second insulating layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627